Citation Nr: 0217727	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-19 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than June 25, 
1997, for a 100 percent evaluation for a schizoaffective 
disorder with paranoid and bipolar components.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
October 1978.  

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In a January 2001 
decision, the Board awarded the veteran an effective date 
of June 5, 1995, for a 100 percent rating for his service-
connected psychiatric disorder.  

In July 2001, the Secretary of Veterans Affairs filed a 
Motion for Remand and Stay of Proceedings (Motion).  In 
the Motion, the Secretary requested that the January 2001 
Board decision be remanded because the Board's decision 
did not discuss the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In September 2001, the appellant, through counsel, 
responded that that he did not oppose the Motion.  In 
September 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted the motion, and vacated 
and remanded the Board's decision.    


FINDINGS OF FACT

1.  The RO received the veteran's claim for TDIU on June 
5, 1995.  

2.  A June 18, 1994, decision of the Social Security 
Administration noted that the veteran was unemployable 
primarily as a result of symptoms related to his service-
connected schizoaffective disorder.  VA was informed of 
this decision on June 5, 1995. 

3.  The earliest date as of which it is factually 
ascertainable that the veteran's schizoaffective disorder 
had increased in severity so as to meet the criteria for a 
100 percent rating is August 31, 1992, more than one year 
prior to the appellant's June 5, 1995 claim for increase.  



CONCLUSION OF LAW

The criteria for an effective date of June 5, 1995, for an 
award of a 100 percent disability evaluation for 
schizoaffective disorder with paranoid and bipolar 
components, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.326, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Initially, the Board notes that the Secretary's Motion 
provided the veteran with  notice of the change in the law 
under the VCAA.  In addition, the statement of the case 
(SOC) provided the veteran with the pertinent law and 
regulations pertaining to the effective date of claims.  
The SOC also provided the veteran with notice of what the 
evidence showed and the reasons for the determination made 
by the RO.  While the SOC also made reference to well-
grounded claims, as mentioned above, the veteran has now 
been notified of the VCAA, and this claim was not decided 
under the old well-grounded standards.  Therefore, any 
reference to well-grounded claims in the SOC is harmless.  
The Board must also point out that while the January 2001 
Board decision was vacated, it did provide additional 
information to the veteran as to the pertinent law and 
regulations, and the reasons for the decision made.      

It is additionally noted that an October 1997 letter 
notified the appellant of VA's policy to assist veterans 
in obtaining evidence to support their claim.  He was also 
advised that VA would obtain records from any VA medical 
facilities identified, and that VA would assist him in 
obtaining private medical records if he provided written 
consent to VA.  While this letter referred to the 
veteran's claims for  entitlement to an increased rating 
for a knee disability and individual unemployability, the 
fact remains that the veteran has been made aware of VA's 
policy of what VA would do to develop a claim, and 
provided with notice of what he could do to establish a 
claim.  Also, it is noted that a June 2002 letter to the 
representative provided an opportunity to submit 
additional argument or evidence in support of his claim.  
Because no additional evidence has been identified by the 
veteran or the representative as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
The record indicates that in a July 1998 rating decision, 
the RO granted the veteran's claim for increase and 
assigned a 100 percent rating for the service-connected 
schizoaffective disorder, effective from June 25, 1997.  
The veteran contends that he is entitled to an effective 
date earlier than that assigned by the RO because he has 
been continuously pursuing his claim since 1995.  He 
asserts that in accordance with 38 C.F.R. § 3.400(o)(2), 
he should be awarded a total rating from one year earlier 
than the date of his claim.    

The effective date of an evaluation and award of 
compensation based on a claim for increase will be the 
date of receipt of the claim or the date entitlement 
arose, whichever is later.  With regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(o)(1), (2).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date 
of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

In addition, the date of receipt of evidence received from 
a private physician, when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician and shows the reasonable probability of 
entitlement to benefits, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(2).

By a January 1979 rating decision, service connection was 
granted and a 30 percent rating assigned for paranoid type 
schizophrenia.  Subsequent rating decisions awarded a 
temporary total disability rating.  A March 1994 rating 
decision awarded the veteran an increased rating of 50 
percent for his psychiatric disorder, effective from July 
1993; and denied his claim for a temporary total rating.  
He was notified of that decision in April 1994; he did not 
file a notice of disagreement with the 50 percent rating 
assigned for his psychiatric disability.  He did, however, 
request a clarification as to the reason for the denial of 
a temporary total rating.  A subsequent rating, dated in 
May 1994, awarded the veteran a temporary total rating for 
his psychiatric disability for the month of July 1993, and 
continued the 50 percent rating effective from August 
1993.  An appeal was not filed.

In support of an Application for Increased Compensation 
Based on Individual Unemployability (TDIU), date stamped 
as received at the RO on June 5, 1995, the veteran 
submitted a copy of a June 18, 1994 decision of the Social 
Security Administration (SSA), awarding him disability 
benefits under the regulations pertinent to that agency.  
That decision found that the veteran had been unable to 
work due to a psychiatric disorder from August 31, 1992.

In an August 1996 rating action, the RO considered 
additional records obtained from the SSA and copies of VA 
treatment records, but denied entitlement to an increased 
rating for schizophrenia and left knee disorders, as well 
as a claim for TDIU.  The RO informed the veteran of that 
decision by letter in September 1996.  The September 1996 
correspondence from the RO did not reference the denial of 
the TDIU claim expressly; however, that determination was 
included in the rating action, a copy of which accompanied 
the letter to the veteran. 

In a statement date stamped as having been received at the 
RO on June 25, 1997, the veteran referred to the September 
1996 correspondence from the RO and the "Evaluation of SC 
schizophrenia, Entitlement to Individual Unemployability."  
The veteran also referred to an attached December 1996 
report from his VA treating psychiatrist "submitted in 
contention to the rating decision findings of August 29, 
1996."  In that report, Dr. Joseph noted that she had 
reviewed "all of" the veteran's charts and offered her 
opinion that the symptoms of the veteran's service-
connected psychiatric disability were more characteristic 
of bipolar disorder (manic depression).  She also noted 
that the veteran was service-connected for a left knee 
disability, which had become increasingly more severe in  
recent months.  Dr. Joseph further opined that the pain in 
the veteran's knees aggravated his mental condition.  Dr. 
Joseph noted that the veteran had not been able to work 
since 1992.  The veteran was noted to be receiving 
treatment for his mood disorder; however, mood changes 
with irritability and anger continued due to chronic knee 
pain which, in turn, made the veteran's moods worse.  In 
her opinion, "[the veteran was] not able to perform any 
kind of gainful employment now due to pain in the knee and 
continued irritability, anger, and threatening behavior."  

In June 1997, the veteran submitted another formal claim 
for TDIU.  In a February 1998 rating decision, the RO, 
inter alia, assigned an increased rating for the left knee 
disability and deferred a rating as to the TDIU claim.  

In July 1998, the RO, inter alia, increased the rating for 
the veteran's schizoaffective disorder to 100 percent, 
effective from June 25, 1997.  In the narrative portion of 
that decision, the RO noted that the veteran had applied 
for TDIU; however, as a schedular 100 percent rating was 
being assigned, the issue of TDIU was no longer for 
consideration. 

In a notice of disagreement (NOD) submitted in connection 
with the July 1998 rating decision, the veteran noted that 
he "file(d) his [NOD] with the decision awarding 
individual unemployability effective from June 25, 1997."  
He claimed that he was entitled to a TDIU from May 30, 
1994, as he had filed a formal claim in May 1995, which 
was denied by the RO in September 1996.  In June 1997, 
"well within the one year period," he submitted the 
evidence upon which the July 1998 determination awarding 
the 100 percent rating was based.  The veteran further 
noted that his July 1997 submission of a second formal 
claim for TDIU was in response to the RO's request made 
earlier that same month.  (There is no copy of 
correspondence from the RO requesting that the veteran 
send in a second application.)

In response to a request from the RO for clarification of 
the veteran's July 1998 NOD, which referred to individual 
unemployability rather than a schedular rating, his 
representative noted that the claim for TDIU was dated May 
30, 1995, and denied by letter of the RO in September 
1996.  The representative noted that the veteran's June 
1997 statement, with the attached medical evidence, was a 
NOD as to the August 1996 RO denial of a TDIU and 
increased rating for his psychiatric disorder.  It was the 
representative's assertion that the June 1997 statement 
did not reopen the claim, but continued the claim from May 
1995.  

In the September 1998 rating action presently on appeal, 
the RO denied entitlement to an effective date earlier 
than June 25, 1997, for the assignment of a 100 percent 
rating for schizoaffective disorder.  The RO reviewed the 
procedural history of the case and noted that a TDIU claim 
had been denied in an August 1996 rating action; with 
notice to the veteran of the decision and his appellate 
rights in September 1996.  The RO then noted that no NOD 
was received with regard to that determination prior to 
September 1997.  Interestingly, the RO characterized the 
statement received from the veteran in June 1997 as a 
"claim to reopen" the previously denied claim for TDIU.  
The RO then concluded that the July 1998 rating action 
granted the benefit sought on the reopened claim and 
assigned as an effective date, the date of the receipt of 
the claim to reopen. 

The veteran contends that his increased evaluation should 
be granted from one year prior to the date of his claim 
for increase (dated May 30, 1995), which was received on 
June 5, 1995.  Although he did not submit a formal claim 
for increased rating at that time, the Board points out 
that the RO correctly considered both the TDIU claim and 
claims for increased ratings for each of the veteran's 
service-connected disabilities and adjudicated those 
claims in the August 1996 rating action.  Once a claim is 
received, VA must review the claim, supporting documents, 
and oral testimony in a liberal manner to identify and 
adjudicate all reasonably raised claims.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Thus, the Board agrees that 
the veteran has been continuously pursuing a claim for 
increase or TDIU since June 5, 1995.  Although the RO 
characterized the statement received in June 1997 as a 
claim to reopen the TDIU claim, the Board finds that the 
correspondence was clearly a NOD.  See 38 C.F.R. § 20.201 
(2002).  It was received within one year of notification 
of the August 1996 denial, and the veteran specifically 
referred to the August 1996 rating decision and included 
medical evidence in support of his claims with regard to 
the issues addressed therein.  Specifically, a medical 
opinion that he was unemployable as a result of his 
service-connected disabilities.  Thus, June 5, 1995 is the 
date of claim.  

Applying the law and regulations to the case at hand, the 
Board observes that, since the application for increase 
was the claim received on June 5, 1995, an effective date 
for the assignment of a schedular 100 percent rating for 
schizoaffective disorder may be granted prior to June 5, 
1995, only if it is factually ascertainable that an 
increase in the veteran's disability status occurred 
within the one year prior to June 5, 1995.  The Board 
finds that there is no such evidence in this case.  
Rather, the record shows that the veteran became totally 
disabled due to psychiatric pathology in August 1992, more 
than one year prior to the date of his claim for an 
increased rating/TDIU.  As such, it is not factually 
ascertainable that the veteran became totally disabled due 
to a psychiatric disorder during the year prior to his 
claim.  The facts show that he had already been so 
disabled for more than a year when he presented his claim.  
As such, an effective date prior to June 5, 1995, is not 
in order.  38 C.F.R. § 3.400(o)(2).

ORDER

An effective date of June 5, 1995, for the assignment of a 
100 percent disability rating for schizoaffective disorder 
with paranoid and bipolar components is granted,  subject 
to the laws and regulations which govern the payment of 
monetary awards. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

